DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues that the prior arts do not teach or suggest the amended limitations of “between a first temperature and a second temperature” and “wherein the first temperature is different from the second temperature”. Applicant also argues that neither Berg nor Wang teach or suggest in combination, the specific relationship between the temperature time intervals and pressure sub-intervals. 
The Berg reference does teach monitoring a pressure and temperature in various locations, such as in the Abstract with “gauging the measuring cell arrangement by transmitting the determined compensation values to the measuring cell data memory for the deviating values determined at the various preset working points for pressures and temperature in relation to the reference measuring cell”, [0003] with “It is known to measure pressures or pressure differences by pressurizing a thin diaphragm and measuring its deflection”, [0020] with “According to the invention a measuring cell arrangement with a heatable diaphragm vacuum measuring cell is calibrated after its production by being measured against a reference measuring cell at least at one, preferably at least at two, pressure point(s) and at least two temperature values of the working range” and in [0037] with “Acquiring the measured values at more than two pressure points increases the accuracy of the measuring cell arrangement 1, 61 to be calibrated after the gauging step, wherein therewith the calibration complexity also becomes greater.” Since the 
In regards to temperature, Berg teaches “The temperatures are set to fixedly graduated values, such as for example 45.degree. C., 100.degree. C., 160.degree. C. and 200.degree. C., depending on the employment range for the processes to be measured” in [0011], “These measuring cells are also very sensitive, in particular to temperature changes. In the production, deviations occur with each measuring cell and especially so during operation at different increased temperature values [0012] and [0018]. It can be seen that temperature changes are measured since the diaphragm is sensitive to temperature changes. Therefore there must be a first and second temperature involved in the Berg invention. The relationship between temperature and pressure is known under Charles Law and Boyles Law. Measuring and utilizing pressure and temperature changes would be obvious to one of ordinary skill in the art.
For these reasons, the arguments are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg US 20100198545 in view of Wang US 20200249113.
As to claim 1, Berg teaches “An apparatus for calibrating and/or testing a pressure sensing device (Claim 1) having a pressure sensor (Abstract; [0031]) and a temperature compensation device (Figure 1, #3; [0031]), wherein the apparatus comprises: a chamber for applying a variable temperature and a variable pressure to the pressure sensing device (Figure 1, #1); a temperature regulation device for regulating the temperature in the chamber, which temperature regulation device is designed in such a manner that the temperature in the chamber respectively increases in a strictly monotonous manner between a first temperature and a second temperature ([0011], [0012] and [0018]) or falls in a strictly monotonous manner between the second temperature and the first temperature ([0011], [0012], [0018]) during one or more time intervals, wherein the first temperature is different from the second temperature (Figure 1, #3 is a heater which controls the temperature of the measuring cell and it is capable pf performing in the claimed manner); a pressure regulation device for regulating the pressure in the chamber, which pressure regulation device is designed in such a manner that the pressure in the chamber respectively monotonously increases between a first pressure and a second pressure or respectively monotonously falls between the second pressure and the first pressure ([0003], [0027], [0030]) during each of a plurality of sub-intervals of the one or more time intervals wherein the first pressure is different from the second pressure ([0031] teaches that “Via this measuring connector a connection is established between the diaphragm of the measuring cell and the vacuum volume at which the pressure is to be measured”, therefore there is a pressure regulating element within the system); a reference pressure sensor for sensing the (Abstract); and a data record generation device for generating data records (Figure 1, #10), said data record comprising a reference pressure value generated by the reference pressure sensor, a pressure value determined by the pressure sensor and a temperature value determined by the temperature sensor of the temperature compensation device (Figure 1, #10 is the data generation device which received the data via #8 from #1; [0031] and [0034])”. Berg teaches a data record generation device but does not explicitly teach the function of the data generation device.
Wang teaches “which data record generation device is designed in such a manner that, for a plurality of discrete times during the one or more time intervals, a data record of the data records which is based on the respective discrete time is respectively generated (Figure 5 shows data from a calibration device for calibrating pressure sensors at timed intervals. Within these plurality of time intervals are sub-intervals).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Wang with Berg. The limitation of the data record generation device is implicitly taught by Berg since the data record generation device in Berg is capable to producing data records at timed intervals. A processing system is capable to producing data records as needed by the user. Wang explicitly teaches this in Figure 5 which shows the processing system can output data within specific time intervals. This allows the user to evaluate the calibration process in real time or based on desired time intervals. 

As to claim 2, Wang teaches “wherein the data record generation device is configured such that a plurality of the discrete times are respectively provided at least during some of the sub-intervals of the one or more time intervals (Figure 5 shows data from a calibration device for calibrating pressure sensors at timed intervals. Within these plurality of time intervals are sub-intervals).”

As to claim 3, Wang teaches “wherein the data record generation device is configured such that the discrete times are equidistant at least during the one or more time intervals (Figure 5 shows data from a calibration device for calibrating pressure sensors at timed intervals. Within these plurality of time intervals are sub-intervals).”
As to claim 4, Berg teaches “wherein the temperature regulation device is configured such that the temperature in the chamber alternately increases in a strictly monotonous manner and falls in a strictly monotonous manner (Figure 1, #3 is a heater which controls the temperature of the measuring cell and it is capable pf performing in the claimed manner).”

As to claim 5, Berg teaches “wherein the pressure regulation device is configured such that the pressure in the chamber alternately monotonously increases and monotonously falls at least during the one or more time intervals in successive sub-intervals of the sub- intervals ([0031] teaches that “Via this measuring connector a connection is established between the diaphragm of the measuring cell and the vacuum volume at which the pressure is to be measured”, therefore there is a pressure regulating element within the system).”

As to claim 6, Berg teaches “a calibration data determination device for determining calibration data for the temperature compensation device of the pressure sensing device using at least some of the data records (Figure 1, #11 and #13).”

(Figure 1, #20; [0032] teaches data transferring capabilities).”

As to claim 10, Berg teaches “wherein the calibration data determination device is configured to test the pressure sensing device on the basis of some of the data records which are not used when determining calibration data ([0031] and [0034]).”

As to claim 11, Berg teaches “wherein the apparatus further comprises a first compensation device for compensating for dynamic errors of the pressure sensor in order to thus reduce dynamic errors in the pressure values in the data records (Abstract teaches “determining compensation values with a calibration processor from the determined difference values of the measuring cell arrangement and the reference measuring cell, as well as intermediate storage of these difference values in a calibration data memory of the calibration procedure control and gauging the measuring cell arrangement by transmitting the determined compensation values to the measuring cell data memory for the deviating values determined at the various preset working points for pressures and temperature in relation to the reference measuring cell.” A compensation device is taught in some capacity since the prior art is capable of determining compensation values. Compensation values, or compensation in general, are inherent to alleviating or reducing an error, therefore the compensation values taught by the prior art can compensate for dynamic errors).”

(Abstract).”

As to claim 13, Berg teaches “A method for calibrating a pressure sensing device (Claim 1) having a pressure sensor (Abstract; [0031]) and a temperature compensation device (Figure 1, #3; [0031]), wherein the method comprises: introducing the pressure sensing device into a chamber for applying a variable temperature and a variable pressure to the pressure sensing device (Figure 1, #1); regulating the temperature in the chamber by a temperature regulation device, with the result that the temperature in the chamber increases in a strictly monotonous manner between the first temperature and the second temperature ([0011], [0012], [0018])  or falls in a strictly monotonous manner between the second temperature and the first temperature ([0011], [0012], [0018])  during a time interval wherein the first temperature is different from the second temperature (Figure 1, #3 is a heater which controls the temperature of the measuring cell and it is capable pf performing in the claimed manner); regulating the pressure in the chamber by a pressure regulation device, with the result that the pressure in the chamber respectively monotonously increases between a first pressure and a second pressure ([0003], [0027], [0030])  or respectively monotonously falls between the second pressure and the first pressure in the time interval during each of a plurality of sub-intervals of the time interval wherein the first pressure is different from the second pressure ([0031] teaches that “Via this measuring connector a connection is established between the diaphragm of the measuring cell and the vacuum volume at which the pressure is to be measured”, therefore there is a pressure regulating element within the system); sensing the pressure in the chamber during the time interval by a reference pressure sensor (Abstract); and generating data records by a data record generation device, which data record comprises a reference pressure value generated by the reference pressure sensor, a pressure value determined by the pressure sensor and a temperature value determined by a temperature sensor of the temperature compensation device (Figure 1, #10 is the data generation device which received the data via #8 from #1; [0031] and [0034]).” Berg teaches a data record generation device but does not explicitly teach the function of the data generation device.
Wang teaches “with the result that, for a plurality of discrete times during the time interval, a data record of the data records which is based on the respective discrete time is respectively generated (Figure 5 shows data from a calibration device for calibrating pressure sensors at timed intervals. Within these plurality of time intervals are sub-intervals).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Wang with Berg. The limitation of the data record generation device is implicitly taught by Berg since the data record generation device in Berg is capable to producing data records at timed intervals. A processing system is capable to producing data records as needed by the user. Wang explicitly teaches this in Figure 5 which shows the processing system can output data within specific time intervals. This allows the user to evaluate the calibration process in real time or based on desired time intervals. 

As to claim 14, Berg teaches “t is executed on a computer or a processor ([0033]).”

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg US 20100198545 in view of Wang US 20200249113 and in further view of Dormody US 20170363423.
As to claim 7, Berg and Wang teach the limitations of claim 6 but are silent regarding the limitation of “the calibration data comprise calibration coefficients of a calibration polynomial for the temperature compensation device of the pressure sensing device.”
([0139]; Claim 15).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Dormody with that of Wang and Berg. Utilizing coefficients and polynomials are basic mathematical and signal processing concepts. Based on the prior arts, one of ordinary skill in the art could utilize the claimed data analyzing techniques to dissect and evaluate the measured data. This increases the accuracy of the data analysis.

As to claim 8, Dormody teaches “the calibration polynomial is at least a third-order polynomial with respect to the pressure and is at least a third-order polynomial with respect to the temperature ([0139]; Claim 15; Based on the teachings in Dormody, one of ordinary skill in the art would be able to manipulate known mathematical equations and concepts to arrive at the claimed limitation).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863